DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-7 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vinarsky (US 5,676,285) which in figures 1-8 disclose the invention as claimed:
In re claim 1: A liquid container 10 comprising: a bottle 12 comprising a storage portion and a lid portion 24/230/330, the bottle 12 being configured to store liquid for drinking; and a contact device 36/136/336 affixed to the bottle (see figures 1 and 6); wherein the contact device 36/136/336 is configured to be used to actuate a door handle without requiring contact between the door handle and the user's hands (see figure 6).
In re claim 3: A public-surface contact-avoidance device 10 comprising: a container 12 configured to store an item to be used repeatedly by a user; and a public contact device 36/136/336 attached to the container 12; wherein the container 12 is configured to be held by the user in a manner that allows the user to contact the public contact device 36/136/336 with public surfaces without requiring the user to touch the public surfaces with the user's hands (see figure 6).
In re claim 4: the container 12 is a liquid vessel (see col.1, ll.6-15).  
In re claim 5: the public-surface contact-avoidance device 36/136/336 comprises an arm (see figures 1-3 and 6-8).
In re claim 6: the arm comprises a generally longitudinal portion 39 and a generally transverse portion 36 (see figures 1-3 and 6-8).
In re claim 7: the arm is fixed to the container 12 (see figures 1-3 and 6-8).
In re claim 9: the arm is movable with respect to the container 12 (see figure 6). 
In re claim 10:  Vinarsky discloses a method of actuating a device (circular device shown in figure 6 below the arm) comprising: obtaining a liquid container 12 with an integral public contact device 36/136/336; and grasping the liquid container 12; contacting the public contact device 36/136/336 of the liquid container 12 with a device to be actuated without requiring direct contact between the user's hands and the device to be actuated (see figure 6).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vinarsky (US 5,676,285) in view of Garside (US 2012/0152771). Vinarsky discloses the claimed invention as discussed above with the exception of the following claim limitation that is taught by Garside:
In re claim 2: Garside teaches the provision of a similar beverage container that includes a sanitizer in order to sanitize a user’s hands and other contaminated surfaces such as contact surfaces. With this in mind, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the beverage container of Vinarsky with a sanitizer as taught by Garside for the reasons discussed above.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vinarsky (US 5,676,285) in view of Vinarsky (US 5,97,087). Vinarsky 285’ discloses the claimed invention as discussed above with the exception of the following claim limitation that is taught by Vinarsky 087’:
In re claim 8: Vinarsky 087’ teaches the provision of a beverage bottle with the arm 46 (adjacent 19 in figures 1 and 2) that cannot move with respect to the container 12 (see figures 1 and 2 of Vinarsky 087’).  
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the container of Vinarsky 285’ with an arm that was interrailing formed as taught by Vinarsky 087’ in order to reduce the number of parts while manufacturing and to prevent any parts from being lost (see figures 1 and 2 of Vinarsky 087’).  Furthermore, it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893).

Claim(s) 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vinarsky (US 5,676,285). Vinarsky discloses all the structural which can be configured to actuate a door and a keypad but does not specifically mention them, however Official notice is taken that opening a door or touching a keypad without using your hands was notoriously well known in the art at the time the invention was effectively filed.  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to use the public contact device 36/136/336 with this well-known technique in order to prevent any contact with the public surfaces (door and key pad). Furthermore, as evidence,  No Touch Door opener tools that include similar structure to Vinarsky public contact device 36/136/336 were available way in advance to the effective filing date of the invention. 

    PNG
    media_image1.png
    527
    1183
    media_image1.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the PTO-892 for prior art that teaches and suggests the structural limitations of the claimed and disclosed invention.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNESTO A GRANO whose telephone number is (571)270-3927. The examiner can normally be reached M-F 7:00-3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ERNESTO A GRANO/           Primary Examiner, Art Unit 3735